Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-39 are all the claims.
2.	The preliminary amendment to the specification of 5/14/2020 is entered.
3.	A Power of Attorney (PTO/AIA /82B (07-13) is missing from the file history. See the attached Notice of Non-Complaint Amendment.

Election/Restrictions
4.	Applicant's election with traverse of Group I in the reply filed on 6/24/2022 is acknowledged.  The traversal is on the ground(s) that lack of unity has not been established in view of Jackson (US 20160367699) and Shivage (2018). 
a) The publication date of Shivage is August 13, 2018, and is after the 11/14/2017 filing date of the corresponding Provisional Application 62/585,647. Sivage is not effective prior art.
	This is not found persuasive because the publication date for Shivage was acknowledged in the previous office action. Shivage is not cited for purposes of prior art but as supplemental evidence of the practical and effective use for a bispecific antibody comprising farletuzumab and lexatumumab. See MPEP 2144.03.
	b)  Jackson would not be itself support a rejection of the instant claims under 35 U.S.C. § 102 or § 103. Particularly, Jackson relates generically to inkers for antibody-drug conjugates, and although it does mention bispecific antibodies in the definition of "antibody" in paragraph [0086], there is -4-Application Serial No.: 16/764,331no disclosure or suggestion of either death receptor 5 (DR5) or folate receptor alpha-1 (FOLR1), and thus there is no disclosure or suggestion in Jackson that would have led one of ordinary skill in the art to create a bispecific antibody that binds to death receptor 5 (DR5) and folate receptor alpha-1 (FOLR1), wherein said antibody comprises an antigen binding site specific for said DR5 and an antigen binding site specific for said FOLR1 as set forth in instant claim 1 or employ the same for treating cancer as set forth in claim 13. 
This is not found persuasive because [0086] of Jackson specifically teaches both antibodies against FOLR1 and DR5, namely, farletuzumab and lexatumumab, respectively, much less in the context of a bispecific format.
The requirement is still deemed proper and is therefore made FINAL.
5.	Claims 13-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/24/2022.
6.	Claims 1-12 are all the claims under examination.

Information Disclosure Statement
7.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Objections
Drawings
8.	The drawing sheet for Figure 1F filed on 7/20/2021 is objected to because the term “Pradaxa” is a trademark/tradename used in commerce and is not indicated as being so by trademark or registration as shown in the figure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
9.	The disclosure is objected to because of the following informalities:
The use of the term, e.g., Tris, Tween, Matrigel, ATCC, Pradaxa, Praxbind, Uniprim, IVIS, Superscript-II, SYBR, EnzChrom, alamarBlue, Octet, EZ-LINK, Slide-A-Lyzer, Superdex 200, AKTA, HighTrap Mabselect SuRe, In-Fusion HD Cloning, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Objections
10.	Claims 2-5, 7-10 and 12 are objected to because of the following informalities:  
a) Claim 2 is confusing because it is not clear what structure is implied by the antigen binding site that would occur at the N-terminus of the variable region. It is not clear which variable region is referenced nor whether the antigen binding site is in addition to or integrated into the variable region.
b) Claim 3 is confusing because it is not clear what structure is implied by the antigen binding site that would occur at the C-terminus of the CH3 constant region. It is not clear whether the antigen binding site is in addition to or integrated into the CH3 constant region.
c) Claims 2 and 3 are inconsistent for the phraseology “amino terminus” (Claim 2) and “carboxy end” (Claim 3). Either one of the terms “end” or “terminus” is preferred but not both.
d) Claim 4 recites “receptor” for each of the DR5 and FOLR1 proteins, which is repetitive and without need based on each of DR5 and FOLR1 being inherent receptors in themselves.
e) Claims 4 is ambiguous as to the meaning of a bispecific configuration in relation to the bispecific antibody from which the claim depends. It is not clear if the bispecific configuration is separate or distinct from the bispecific antibody. In addition, the conversion may more appropriately be referred to as being engineered and which terminology finds support throughout the specification as filed.
f) Claim 5 recites what is a laboratory definition “Bispecific-Anchored Cytotoxicity-Activator-1 (BaCa-1)” where the comprising language is open to other components than what is defined by the sequences of SEQ ID NOS: 1 and 2.
g) Claim 7 recites what is a laboratory definition “BaCa-2” where the comprising language is open to other components than what is defined by the sequences of SEQ ID NOS: 3 and 4.
h) Claim 7 is confusing for the phrase “wherein SEQ ID NO:3 is a Farletuzumab knob single chain variable fragment and SEQ ID NO:4 is a Lexatumumab hole 25single chain variable fragment.” The description for each of what comprises the sequence for SEQ ID NO: 3 and 4 has no art-recognized meaning.
i) Claim 8 recites what is a laboratory definition “BaCa-3” where the comprising language is open to other components than what is defined by the sequences of SEQ ID NOS: 5 and 6.
j) Claim 9 recites what is a laboratory definition “AMG-655 BaCa” where the comprising language is open to other components than what is defined by the sequences of SEQ ID NOS: 12 and 2.
k) Claim 10 recites what is a laboratory definition “ChiBaCa” where the comprising language is open to other components than what is defined by the sequences of SEQ ID NOS: 11 and 2.
l) Claim 12 is drawn to the antibody defined by a laboratory definition, BaCa-1.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claim(s) 1-2, 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Jackson et al (US 20160367699; published December 22, 2016; see PTO 892 Form 3/24/2022) and as evidenced by Shivange et al (see PTO 892 Form 3/20/2022).
Jackson teaches at [0086] are those “Antibodies of particular interest are those that are specific to cancer antigens, are non-immunogenic, have low toxicity, and are readily internalized by cancer cells; and suitable antibodies include ... farletuzumab,... lexatumumab,...” and at [0128] with cancer therapies intended for ovarian cancer. Jackson specifically teaches both antibodies against FOLR1 and DR5, namely, farletuzumab and lexatumumab, respectively, much less in the context of a bispecific format. At Figure 2 Jackson teaches the multiple different bispecific formats that can be appreciated for antibodies. See instant Claims 1-2.
Jackson teaches at [0086] humanized antibodies that are desirable are inclusive of farletuzumab,... lexatumumab,. See instant Claim 6.
Jackson teaches at [0498] A person of ordinary skill in the art of pharmaceutical formulation, especially the formulation of anticancer antibodies, will have no difficulty, considering that skill and the literature available, in developing suitable formulations. See instant claim 11.
As evidenced by Shivange (p. 9, 2nd paragraph), the co-engagement of FOLR1 and DR5 may “1) maintain FcγRIIB crosslinking, 2) improved FcγRIIB affinity and
 stability, and 3) is a combination of these two or other unknown events.”
Ovarian Cancer (OvCa) is the most lethal gynecological disease with no effective treatments. There is a critical need for FOLR1 and DR5 co-targeting by a single-agent antibody for enhanced death receptor clustering and selective ovarian tumor localization. In view of the limited preclinical efficacy of DR5 agonist antibodies, the bispecific approach by targeting ovarian cancer specific antigen provide the motivation for the family of ADCC activating antibodies using death receptor targeting approach and specific ovarian cancer cell targeting with a reasonable expectation of success using receptor-rich expressed targets such as FOLR1, where the art already appreciates and recognizes that farletuzumab and lexatumumab are non-immunogenic, have low toxicity, and are readily internalized by cancer cells.

12.	Claim(s) 1-2, 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al (WO 2016/079050; published May, 2016; PTO 892 Form).
	As per Claim 1, Klein discloses a first bispecific antibody that binds to death receptor 5, DR5, (provided herein is a bispecific antibody, with binding specificities for FAP and DR5; page44,lines19-20), and a second bispecific antibody that binds to folate receptor alpha-1, FOLR1 (bispecific  antibodies combining a Folate Receptor 1, FOLR1, targeting antigen binding site with a second antigen binding site that targets CD3 e.g., for the treatment of cancer; page3,lines 18-20), rather than a bispecific antibody that binds to DR5 and FOLR1, wherein said first antibody comprises an antigen binding site specific for said DR5 (the antibody or fragment herein also
Includes a “Dual Acting FAb” or “DAF” comprising at least one antigen binding site that binds to FAP or ORS; page45, lines 8-9) and said second antibody an antigen binding site specific for said FOLR1 (bispecific antibodies combining a Folate Receptor 1, FOLR1, targeting antigen binding site with a second antigen binding site that targets CD3 e.g., for the treatment of cancer; page 3, lines18-20). Hoffmann does not disclose, in a single, concise embodiment, where a single bispecific antibody has specificity for DR5 and FOLR1. It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the bispecific antibody to DR5
expressed in colorectal cancers as disclosed by Klein, to also include a second antigen binding site for FOLR1 expressed in cancers, as this combination would provide the capability to use the bispecific antibody targeting FOLR1 and DR5, both of which appear on cells to which cytotoxic agents or cells may be targeted (page 5, lines 20-22; page 44, lines 20-24), in the treatment of cancer.
As per Claim 2, Klein discloses the bispecific antibody of claim1, and further discloses wherein said antigen binding site specific for said FOLR1 is at the amino terminus end of the variable region (in these molecules the FOLR1:CD3 binding moieties are arranged in a 2:1 order with the FOLR1 Fabs (variable region) being located at the N-terminus; page 170, lines 4-5).
As per Claim 6, Klein discloses the bispecific antibody of claim 1, and further discloses wherein the antibody is humanized (In another embodiment said Fab molecules are humanized; page 53, lines 22-23).
As per Claim 11, Klein discloses the bispecific antibody of claim1 and further discloses a pharmaceutical composition comprising a pharmaceutically acceptable carrier and the bispecific antibody (in one embodiment, a pharmaceutical formulation
comprises any of the T cell activating bispecific antigen binding molecules that binds to FolR1 provided herein and a pharmaceutically acceptable carrier; page 147, lines 23-25).
Ovarian Cancer (OvCa) is the most lethal gynecological disease with no effective treatments. There is a critical need for FOLR1 and DR5 co-targeting by a single-agent antibody for enhanced death receptor clustering and selective ovarian tumor localization. In view of the limited preclinical efficacy of DR5 agonist antibodies, the bispecific approach by targeting ovarian cancer specific antigen provide the motivation for the family of ADCC activating antibodies using death receptor targeting approach and specific ovarian cancer cell targeting with a reasonable expectation of success using receptor-rich expressed targets such as FOLR1, where the art already appreciates and recognizes that farletuzumab and lexatumumab are non-immunogenic, have low toxicity, and are readily internalized by cancer cells.
13.	Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al (WO 2016/079050; published May, 2016; PTO 892 Form) as applied to claim 1 above, and further in view of Bruenker et al (US 2014/0370019; filed 4/1/2014).
	As per Claim 3, Klein discloses the bispecific antibody of claim 1, but does not disclose herein said antigen binding site specific for said DR5 linked to the carboxy end of the CH3 constant region. However, Bruenker further discloses wherein said antigen
Binding site specific for said DR5 is linked to the carboxy end of the CH3 constant region (one Fab fragment specific for DR5 in one embodiment and two Fab fragments of b) and c) are fused to the C-terminus of the second subunit, CH3, of the Fc domain of said IgG molecule; paragraphs [0612], [0613]). It would have been obvious to a person of ordinary skill in the art to have modified the bispecific antibody targeting DR5 as disclosed by Klein, to also include an antigen binding site specific DR5 linked to the carboxy end, as disclosed by Bruenker as the previous disclosure by Klein discloses the use of bispecific antibodies that bind DRS in the treatment of cancer, the Bruenker reference uses a DR5 antibody that is linked to the carboxy end, and this combination
would provide the capability to use the DR5 in a bispecific antibody in the treatment of cancer.
As per Claim 4, Klein discloses the bispecific antibody of claim1 and further discloses the binding affinity of said FOLR1 to the antigen binding site specific for FOLR1 are unchanged after conversion of the antigen binding sites in to a bispecific
Configuration (in one embodiment, the antigen binding moiety capable of binding to the target cell antigen FolIR1 does not bind to FolR2 or FoIR 3 indicating specificity to FOLR1; page 53, line12-13). Klein does not disclose wherein the binding affinity of said
ORS receptor to the antigen binding site specific for DR5 are unchanged after conversion of the antigen binding sites in to a bispecific configuration. 
However, Bruenker further discloses wherein the binding affinity of said DR5 receptor to the antigen binding site specific for DR5 are unchanged after conversion of the antigen binding sites into a bispecific configuration (the ORS and FAP binding moieties of the novel bispecific antibodies provided herein exhibit superior in vivo efficacy compared to conventional DR5 antibodies, without indicating any change in affinity from the selected DR5 binding molecule, which is selected for a specific affinity; paragraphs [0024], [0871)). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the bispecific antibody targeting FOLR1 and DR5 as disclosed by Klein, to also include an antigen binding site specific for DR5 in a bispecific
antibody, as disclosed by Bruenker as the disclosure by Klein discloses the use of bispecific antibodies that bind FOLR1 in the treatment of cancer, the Bruenker reference uses a bispecific antibody that binds DR5, and this combination would provide the capability to use the two known antigen binding site sequences that target DR5 and FOLR1 in a bispecific antibody in the treatment of cancer.
Ovarian Cancer (OvCa) is the most lethal gynecological disease with no effective treatments. There is a critical need for FOLR1 and DR5 co-targeting by a single-agent antibody for enhanced death receptor clustering and selective ovarian tumor localization. In view of the limited preclinical efficacy of DR5 agonist antibodies, the bispecific approach by targeting ovarian cancer specific antigen provide the motivation for the family of ADCC activating antibodies using death receptor targeting approach and specific ovarian cancer cell targeting with a reasonable expectation of success using receptor-rich expressed targets such as FOLR1, where the art already appreciates and recognizes that farletuzumab and lexatumumab are non-immunogenic, have low toxicity, and are readily internalized by cancer cells.

Conclusion
14.	No claims are allowed.
15.	The following sequences are free from the art: SEQ ID NOS: 1, 3, 4, 5, 6, 11, and 12. The sequence of SEQ ID NO 2 is not free from the art but in combination with the sequence of SEQ ID NO: 1, 11 or 12, the combination is free from the art. The sequence of SEQ ID NO:5 and 6 corresponds to the sequence of SEQ ID NO: 95 and 96, respectively, from Applicants application 17/794,432 filed on 7/21/2022 and which has yet to publish
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643